                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ALBERT E. BRANSON, DAYID J. BRANSON,
AND ROBERT J. BRANSON

               Plaintiffs,

V.                                                            C.A. No. 17-207-LPS

LEE MESTRE, VINCENT BRANSON, and
10 NORTH FOURTH STREET TRUST, and
JOHN DOES 1-20, INCLUSIVE and ALL
UNKNOWN OWNERS OR CLAIMANTS OF
PROPERTY LOCATED AT SOUTH BETHANY/ :
OCEAN HIGHWAY, LOT 39, BLK 1 N. ADD,
INDIAN RIVER HUNDRED, SUSSEX COUNTY, :
DELAWARE TMP No . 134-17.20-199.00

               Defendants.


                                   MEMORANDUM ORDER

       Pending before the Court is Defendant Lee Mestre' s ("Defendant" or "Mestre") pro se

motion to modify the order awarding attorney fees . (D.I. 30) On July 27, 2017, Magistrate

Judge Sherry Fallon issued a Report and Recommendation granting Plaintiffs Albert Branson,

David Branson, and Robert Branson's (collectively "Plaintiffs") motion to remand and granting

Plaintiffs' request for attorney fees. (D.I. 26) ("Report") The facts of this case are described in

detail in Judge Fallon' s Memorandum Opinion of June 16, 2017 (D.I. 17) and her subsequent

Report (D.I. 26). No objections to the Report were filed and the Court adopted it on March 2,

2018 . (D.I. 29) Mestre filed the present motion on March 22, 2018, seeking to modify the fee

award by imposing it on Defendant 10 North Fourth Street Trust, of which Mestre is a member,

rather against Mestre personally. (D.I. 30) Plaintiffs oppose the motion. (D.I. 31)

       IT IS HEREBY ORDERED THAT:



                                                 1
       1.      Defendant's motion (D.I. 30) is DENIED.

       2.      Mestre argues that the fee award should be only imposed on the trust because

"Delaware courts assess counsel fees against a trustee individually only when the conduct at

issue constitutes gross negligence." (D.I. 30 at 125) He adds that " [i]t would be manifestly

unjust for personal liability to be imposed against either defendant." (Id. at 126)

       3.      Mestre's trust law arguments are inapposite. Fees were awarded pursuant to the

federal removal statute, 28 U.S.C. § 1447(c), not Delaware trust law. Section 1447(c) provides:

"[a]n order remanding the case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal." "[A] district court has broad

discretion and may be flexible in determining whether to require the payment of fees under

section 1447(c)." (Report at 12) (quoting Mints v. Educational Testing Serv., 99 F.3d 1253,

1260 (3d Cir. 1996)) Here, the fee was awarded because "the removing party" - that is, Mestre

- "lacked an objectively reasonable basis for seeking removal" (id.) (quoting Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005)), a finding Mestre does not challenge. (See D.I. 1 at 2)

("Defendant Lee Mestre ('Mestre'), with the consent of Defendant, Vincent Branson,

(collectively ' Defendants'), files this Notice of Removal and hereby removes this action.")




March 28, 2019                                       HONORABLELEONARDP.STARK
Wilmington, Delaware                                 UNITED STATES DISTRICT JUDGE




                                                 2
